Citation Nr: 1020252	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  09-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as emphysema, to 
include as secondary to exposure to asbestos.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for type II diabetes 
mellitus (diabetes).

4.  Entitlement to service connection for hypertension, 
peripheral neuropathy, vascular disease, and residuals of a 
stroke, all claimed as secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2008 and February 2009 decisions 
by the Department of Veterans Affairs (VA) Nashville, 
Tennessee Regional Office (RO). 

The issues of entitlement to service connection for COPD and 
entitlement to service connection for residuals of a stroke 
secondary to diabetes are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed as suffering from 
a prostate disorder. 

2.  The Veteran's service in the United States Navy included 
his setting foot in the Republic of Vietnam.

3.  The Veteran has been diagnosed as suffering from vascular 
disease, specifically hypertension, secondary to his 
diabetes.

4.  No medical evidence indicates that the Veteran is 
currently suffering from peripheral neuropathy.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

2.  The criteria for service connection for type II diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).  

3.  The criteria for service connection for hypertension 
secondary to diabetes have been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313 (2009)

4.  The criteria for service connection for peripheral 
neuropathy secondary to diabetes have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309, 
3.310, 3.313.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

I.  Service Connection for a Prostate Disorder

The Veteran seeks service connection for a prostate disorder, 
stating that he began receiving treatment for this condition 
in 1971.  As there is no evidence in the Veteran's claims 
file showing that he is currently diagnosed as suffering from 
a prostate disorder, his claim must be denied.

Medical records from both the VA and private sources have 
been obtained and associated with the claims file.  None of 
these various records shows that the Veteran is currently or 
has historically been treated for a prostate disorder.  For 
instance, VA compiled a list of the Veteran's active problems 
in March 2008, shortly after the Veteran filed the claim at 
issue here.  Included on this list were disabilities such as 
diabetes, hypertension, and COPD; no prostate disorder was 
listed among these problems.  Records of the Veteran's 
private treatment similarly do not reflect any current 
complaints of or treatment for a prostate condition.

VA did seek records of the Veteran's private treatment from 
shortly after he left service that the Veteran contended 
would show treatment for a prostate disorder.  These sources 
indicated, however, that they no longer had records of the 
Veteran's treatment.  Even if these records were obtained, 
the Veteran himself indicated that they would not have 
reflected current treatment or complaints.  

It is axiomatic that "in the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as there is no 
evidence that the Veteran is currently suffering from a 
prostate disorder, the Board concludes that he has not met 
the criteria for service connection for a prostate disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

II.  Service Connection for Diabetes

The Veteran also seeks service connection for diabetes.  As 
he has stated that he set foot on the ground in the Republic 
of Vietnam - and finding his account to be credible - the 
Board shall resolve reasonable doubt in his favor and 
conclude that service connection is warranted.  

Complementing the above framework for service connection are 
VA regulations allowing for a grant of service connection on 
a presumptive basis for certain diseases associated with 
exposure to certain herbicide agents.  Service connection may 
be established even without record of such disease during 
service if the disability is manifest to a compensable degree 
anytime after service in a veteran who had active military, 
naval, or air service for at least 90 days, during the period 
beginning on January 9, 1962 and ending on May 7, 1975, in 
the Republic of Vietnam, including the waters offshore, and 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. §§ 3.307, 3.309.

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  The Board 
notes, however, that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted.

The Board first acknowledges that the Veteran is diagnosed as 
suffering from diabetes.  The Veteran underwent a VA diabetes 
examination in May 2008.  The Veteran was diagnosed as 
suffering from diabetes treated by oral medication.  

Despite this current diagnosis, the RO has heretofore denied 
the Veteran's claim for service connection for diabetes 
because it found no evidence that the Veteran ever came 
ashore in the Republic of Vietnam.  The RO acknowledged that 
the Veteran was stationed aboard the U.S.S. Jason, but it 
found no evidence of in-country service.  

Deck logs from the U.S.S. Jason show that it was anchored in 
Vung Tau harbor in portions of the summer of 1968 and the 
winter of 1969-1970.  The Veteran was stationed aboard the 
ship at these times, and states that he ventured into Vietnam 
on both work detail and leave.

While the RO is correct that there is no definitive proof of 
the Veteran's going ashore in Vietnam, the Board finds the 
Veteran's account to be credible.  Granting reasonable doubt 
in his favor, the Board finds that he did set foot on soil in 
the Republic of Vietnam.  The Veteran thus satisfies the 
criteria for the Agent Orange exposure presumption, the Board 
concludes that service connection is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313

III.  Entitlement to Service Connection for Disabilities 
Secondary to the Veteran's Diabetes 

Service connection may be granted for a disability shown to 
be secondary to an already service-connected disorder.  See 
38 C.F.R. § 3.310 (2009) (providing that "a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected").  The Veteran 
here seeks service connection for a number of disorders that 
he contends are secondary to his now service-connected 
diabetes, namely: hypertension, peripheral neuropathy, 
vascular disease, and residuals from a stroke.  For the 
reasons discussed below, the Board shall grant the Veteran's 
claim for vascular disease and hypertension secondary to 
diabetes, deny the Veteran's claim for service connection for 
peripheral neuropathy secondary to diabetes, and remand the 
claim for service connection for residuals of a stroke.  

In the Veteran's May 2008 VA diabetes examination, the 
examiner found the Veteran to be suffering from a vascular 
disease.  The examiner stated that the specific vascular 
disease from which the Veteran suffers is hypertension.  
Though this diagnosis predated the Veteran's diabetes 
diagnosis, the examiner did conclude that this condition was 
worsened or increased by the Veteran's diabetes.  Service 
connection on a secondary basis is thus warranted for this 
disability.  

Though the Veteran also seeks service connection for 
peripheral neuropathy secondary to diabetes, the examiner in 
the May 2008 examination determined that the Veteran is not 
currently suffering from peripheral neuropathy.  The examiner 
wrote that while the Veteran spoke of suffering from 
neuropathy, he was actually treated for carpal tunnel 
syndrome and no longer had any symptoms.  It is axiomatic 
that "in the absence of proof of a present disability, there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This lack of a current diagnosis is also 
fatal to any claim that the Veteran could make for service 
connection for neuropathy on a direct basis, so the Board 
shall not undertake a lengthy analysis of that issue.  

Again, the medical evidence indicates that the Veteran is 
suffering from hypertension secondary to diabetes, but it 
does not indicate that the Veteran is currently suffering 
from any neuropathy.  The Board thus concludes that the 
Veteran has met the criteria for service connection for 
hypertension secondary to service-connected diabetes, but the 
Board also concludes that the Veteran has not met the 
criteria for service connection for peripheral neuropathy 
secondary to diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.313.

IV.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, with respect to the Veteran's claims for service 
connection for diabetes and its complications, the Board is 
taking an action favorable to the Veteran.  Accordingly, 
there can be no possibility of prejudice to him, and an 
extended discussion of the duties to notify and assist is 
thus unnecessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).    

With respect to the Veteran's claims for service connection 
for a prostate disorder and for peripheral neuropathy, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in January 2008 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  This notice informed the 
Veteran of all of the elements of how service connection is 
established, including how VA assigns disability ratings and 
how an effective date is established.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records and records of his 
post-service VA and private treatment.  The Veteran underwent 
a VA examination germane to his claim for service connection 
for peripheral neuropathy.  

A VA compensation and pension examination is not required for 
the Veteran's claim for service connection for a prostate 
disorder.  The Board may order an examination when the record 
shows that the Veteran has a current disability, indicates 
that this disability may be associated with the Veteran's 
active service, and does not contain sufficient evidence for 
the Board to make a decision on the issue.  38 U.S.C.A. 
§ 5103A(d)(2).  If the record indicates that there may be a 
nexus between the current disability and any service related 
incident, then the Board may order an RO to have a claimant 
examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
In this case, there is no indication that the Veteran is 
currently suffering from a prostate disorder.  Without 
evidence of a current condition, the Board may consider the 
medical records already in the file without requiring a VA 
examination.

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for a prostate disorder is denied.

Service connection for type II diabetes mellitus is granted. 

Service connection for hypertension is granted.

Service connection for peripheral neuropathy is denied.  



REMAND

The Veteran underwent a VA respiratory examination in May 
2008.  Two separate but nearly identical reports from this 
examination have been associated with the claims file.  In 
the first, the examiner diagnosed the Veteran as suffering 
from COPD.  Under etiology, the examiner listed smoking but 
not exposure to asbestos.  When asked, however, whether he 
was asked to provide a medical opinion regarding the etiology 
of the Veteran's COPD, the examiner responded that he was 
not, and there is no formal etiology opinion in his report.

In the second attached report, the examiner stated that the 
Veteran had been exposed to asbestos, but stated that the 
Veteran's pulmonary function testing did not reveal any 
evidence of restrictive pulmonary disease.  Although the 
examination report appears to diagnose the Veteran as 
suffering from asbestosis, whether it truly does is not 
clear.  Again, however, the examiner stated that he was not 
asked to provide a formal nexus opinion, and again, none was 
provided. 

In its July 2008 decision denying the Veteran service 
connection for COPD, the RO relied on the examiner's report 
to deny the Veteran service connection.  The RO stated that 
the examiner determined that the Veteran's COPD was caused by 
his smoking.  The RO mentioned the second report stating that 
the Veteran was suffering from asbestosis, but stated that 
pulmonary function testing did not reveal restrictive 
pulmonary disease.  

The RO's application of this examination in an effort to deny 
service connection is misplaced.  Even if the examiner's 
listing "smoking" under etiology for the Veteran's COPD 
could be considered a nexus opinion, it is so unenhanced by 
commentary and reasoning as to carry no weight.  More 
importantly, in both reports, the examiner stated that he was 
not asked to provide a medical opinion regarding the etiology 
of the Veteran's disabilities, and he accordingly did not.  

The RO acknowledges that the Veteran was exposed to asbestos 
in service, and it acknowledges that the Veteran is currently 
suffering from COPD and possibly asbestosis.  Given these 
facts, any denial of service connection for COPD has to rest 
on more than the RO's extrapolation of two words from a VA 
examination.  

This case should thus be returned to the RO to allow the 
examiner to offer a more detailed description both as to what 
respiratory disabilities the Veteran currently suffers from 
and as to the etiology of each disability.  

The Veteran also seeks service connection for residuals of a 
stroke which he contends is secondary to his diabetes.  In 
his May 2008 VA examination, the examiner explained that the 
Veteran had not suffered a stroke, but rather a transient 
ischemic attack, which is "a brief attack . . . of cerebral 
dysfunction of vascular origin, with no persistent 
neurological deficit." Dorland's Illustrated Medical 
Dictionary 179 (31st ed. 2007).  The examiner stated that 
this transient ischemic attack is causally related to the 
Veteran's diabetes, but he did not state whether the Veteran 
was suffering from any residuals of this attack.  Thus, an 
opinion should be offered as to whether the Veteran is 
currently suffering from any residuals of his transient 
ischemic attack.   

Accordingly, the case is REMANDED for the following action:

1.  An opinion should be offered as to 
whether the Veteran is currently suffering 
from asbestosis or any respiratory 
disorder associated with asbestos 
exposure.  An opinion should also be 
provided with respect to the etiology of 
the Veteran's COPD and any other 
respiratory disorder from which he 
currently suffers.  

If possible, the claims file should be 
returned to the examiner who conducted the 
May 2008 VA respiratory examination.  If 
the examiner from the May 2008 examination 
is not available, then an opinion may be 
provided by any physician with appropriate 
expertise.  If either physician determines 
that it is not possible to offer an 
opinion without scheduling the Veteran for 
an examination, then such an examination 
should be provided.

Regardless of who offers the opinion, the 
physician is asked to express an opinion 
as to whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that the Veteran's COPD or any 
respiratory disorder from which he is 
found to be suffering is the result of in-
service asbestos exposure or is otherwise 
related to active service.  The examiner 
should describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to render a determination as to the 
etiology, she/he should so state and 
indicate the reasons.

2.  An opinion should also be offered with 
regard to whether the Veteran suffers from 
any residuals of his transient ischemic 
attack.  If so, the examiner should 
explain what these residuals are and how 
they manifest themselves.  

Again, if possible, the claims file should 
be returned to the examiner who conducted 
the May 2008 VA diabetes examination.  If 
the examiner from the May 2008 examination 
is not available, then an opinion may be 
provided by any physician with appropriate 
expertise.  If either physician determines 
that it is not possible to offer an 
opinion without scheduling the Veteran for 
an examination, then such an examination 
should be provided.  

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.  

4.  The RO/AMC should then readjudicate 
each of the Veteran's claims.  If action 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case, allow 
an appropriate opportunity to respond, and 
thereafter return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


